Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of the
28th day of December, 2006 (the “Effective Date”), by and between Ventas, Inc.,
a Delaware corporation (the “Company”), and Debra A. Cafaro (the “Executive”).
W I T N E S S E T H:
WHEREAS, Executive has, pursuant to the terms of an Employment Agreement dated
as of March 5, 1999 (the “Existing Employment Agreement”), served as President
and Chief Executive Officer of the Company since March 5, 1999 and as Chairman
of the Board of Directors of the Company (the “Board”) since January 28, 2003;
WHEREAS, the Company and Executive desire to amend and restate in its entirety,
subject to Section 21 herein, the Existing Employment Agreement and enter into
this Agreement pursuant to which the Executive will continue to serve as the
Company’s President, Chief Executive Officer and Chairman of the Board; and
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:
1. EMPLOYMENT. The Company hereby agrees to employ the Executive and Executive
hereby agrees to be employed by the Company upon the terms and subject to the
conditions herein set forth. The term of employment of Executive by the Company
pursuant to this Agreement (the “Employment Term”) shall commence on the date
hereof and shall continue until terminated pursuant to Section 6 or amended
pursuant to Section 21.
2. DUTIES. The Company hereby employs Executive and Executive hereby accepts
employment with the Company as President and Chief Executive Officer. During the
Employment Term, Executive shall have the title, status and duties of President
and Chief Executive Officer, shall report directly to the Board, and shall have
duties consistent with and authority comparable to Chief Executive Officers of
other publicly-traded REITs, including the designation of senior management.
During the Employment Term, the Company shall cause Executive to be nominated
for election as a member of the Board.
3. EXTENT OF SERVICES. Executive, subject to the direction and control of the
Board, shall have the power and authority commensurate with her status as
President and Chief Executive Officer and necessary to perform her full-time
duties hereunder. During the term, Executive shall devote her working time,
attention, labor, skill and energies to the business of the Company, and shall
not, without the consent of the Company, be actively engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, that competes, conflicts or interferes with
the performance of her duties hereunder in any material way.

 

 



--------------------------------------------------------------------------------



 



4. COMPENSATION. As compensation for services hereunder rendered, Executive
shall receive during the Employment Term:
(a) BASE SALARY. A base salary at a rate of not less than six hundred thousand
dollars ($600,000) per year subject to increases from time to time as determined
by the Executive Compensation Committee acting in its sole discretion.
Executive’s base salary shall be payable in equal installments in accordance
with the Company’s normal payroll procedures (but no less frequently than
semimonthly). The term “Base Salary” for purposes of this Agreement shall refer
to Executive’s base salary annualized, as most recently increased.
(b) 2007 ANNUAL BONUS AND LONG-TERM INCENTIVE COMPENSATION. In addition to Base
Salary, Executive shall be eligible to receive such other bonuses and incentive
compensation as the Board may approve from time to time. Provided that
Executive’s employment is not terminated prior to December 31, 2007, she shall
be entitled to the following annual bonus and long-term incentive compensation
in respect of her services during 2007:
(i) Annual Bonus Paid in 2008 in Respect of Services Rendered During 2007.
Executive’s annual bonus for the 2007 fiscal year under the Company’s annual
incentive plan shall be $2,100,000, which shall be paid at the same time and in
the same manner as annual bonuses in respect of fiscal 2007 are paid to the
Company’s other senior executives. Executive shall not be entitled to any other
annual bonus in respect of fiscal 2007; provided, however, that if Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and Executive has executed and delivered a general release of claims
in form substantially similar to the form attached hereto as Exhibit B (the
“Release”), the Company shall pay Executive on Executive’s Date of Termination a
lump sum payment in the amount of $2,100,000;
(ii) Long-Term Incentives Awarded in 2008 in Respect of Services Rendered During
2007. Executive shall in 2008 be awarded a package of long-term incentives in
respect of services during 2007 that shall have a total value at grant of
$5,400,000. This package of incentives shall be divided among restricted stock,
stock options and/or awards under the Company’s Performance Cash Plan in the
manner determined by the Executive Compensation Committee in the exercise of its
sole discretion; provided, however, that if Executive’s employment is terminated
by the Company without Cause or by the Executive for Good Reason and Executive
has executed and delivered the Release, the Company shall pay Executive on
Executive’s Date of Termination a lump sum payment in cash in the amount of
$5,400,000. Executive shall not be entitled to any other long-term incentive
compensation in respect of fiscal 2007.

 

2



--------------------------------------------------------------------------------



 



5. BENEFITS.
(a) Executive shall be entitled to participate in any and all pension benefit,
welfare benefit (including, without limitation, medical, dental, disability and
group life insurance coverages) and fringe benefit plans from time to time in
effect for executives of the Company and its affiliates. Without limitation of
the foregoing, the Company shall provide Executive, without any cost to
Executive, with two million dollars of life insurance coverage and executive
disability coverage with an “own occupation” definition of disability providing
annual benefits of at least 100% of Executive’s Base Salary. To the extent any
of the benefits or payments within this Section 5(a) are treated as taxable to
the Executive, the Company shall pay Executive an additional amount such that
the net amount or benefit retained by Executive after deduction or payment of
all federal, state, local and other taxes with respect to amounts or benefits
under this Section 5(a) shall be equal to the full amount of the payments or
benefits required by this Section 5(a).
(b) Executive shall be granted on the Effective Date 179,813 shares of
restricted common stock of the Company under the Ventas, Inc. 2000 Incentive
Compensation Plan, as amended. The agreement evidencing such award shall be
substantially in the form attached to this Agreement as Exhibit A.
(c) Executive shall be entitled to participate in such bonus, stock option and
other incentive compensation plans of the Company and its affiliates in effect
from time to time for executives of the Company.
(d) Executive shall be entitled to four weeks of paid vacation each year, earned
on the Effective Date and the first day of each subsequent calendar year. The
Executive shall schedule the timing of such vacations in a reasonable manner.
The Executive may also be entitled to such other leave, with or without
compensation, as shall be mutually agreed by the Company and Executive.
(e) Executive may incur reasonable business related expenses including for
promoting the business and expenses for entertainment, travel, cellular
telephone and similar items related thereto. The Company shall reimburse
Executive for all such reasonable expenses subject to the Company’s
reimbursement procedures regarding the reporting and documentation of such
expenses.
(f) The Company shall pay or promptly reimburse Executive for all reasonable
travel expenses incurred by Executive to travel to and from the Chicago area
once each week. To the extent any of the payments within this Section 5(f) are
treated as taxable to the Executive, the Company shall pay Executive an
additional amount such that the net amount retained by Executive after deduction
or payment of all federal, state, local and other taxes with respect to amounts
under this Section 5(f) shall be equal to the full amount of the payments
required by this Section 5(f).
(g) The Company intends that all provisions of this Agreement will be fully
operative, effective, binding and enforceable as of the Effective Date and
agrees to adopt such employee benefit plans, amendments to employee benefit
plans or other arrangements, as applicable, take such other acts and pay such
other amounts as are necessary to effectuate the provisions of this Agreement
effective on the Effective Date. Without limitation of the foregoing, to the
extent Executive experiences any economic or tax or other detriment or
diminution in benefit on account of or related to any of such provisions not
being fully operative, effective, binding and enforceable on the Effective Date
fully in accordance with the terms and provisions of such provisions, or any
delay or failure to comply with such provisions, the Company shall immediately
take such actions, and pay such amounts, as Executive and the Executive
Compensation Committee reasonably determine are appropriate so that the
Executive achieves at least the same economic, tax and other benefits the
Executive would have had if such provisions were fully operative, effective,
binding and enforceable in accordance with their terms as of the Effective Date.

 

3



--------------------------------------------------------------------------------



 



6. TERMINATION OF EMPLOYMENT.
(a) DEATH OR DISABILITY. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Term. If the Company determines in
good faith that the Disability of Executive has occurred during the Employment
Term (pursuant to the definition of Disability set forth below), it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such notice by Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt,
Executive shall not have returned to performance of Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the total disability as
determined by the Board in accordance with standards and procedures similar to
those under the Company’s long-term disability plan, or, if none, a physical or
mental infirmity which impairs the Executive’s ability to perform substantially
her duties for a period of 180 consecutive days.
(b) CAUSE. The Company may terminate Executive’s employment during the
Employment Term for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean the Executive’s (i) conviction of or plea of nolo contendere
to a crime involving moral turpitude; or (ii) willful and material breach by
Executive of her duties and responsibilities which is directly and materially
harmful to the business and reputation of the Company and which is committed in
bad faith or without reasonable belief that such breaching conduct is in the
best interests of the Company and its affiliates, but with respect to (ii) only
if the Board adopts a resolution by a vote of at least 75% of its members so
finding after giving the Executive and her attorney an opportunity to be heard
by the Board. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or based upon advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.
(c) GOOD REASON. Executive’s employment may be terminated by Executive for Good
Reason or otherwise. “Good Reason” shall exist upon the occurrence, without
Executive’s express written consent, of any of the following events:
(i) a diminution in Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities (including the
assignment to Executive of any duties inconsistent with Executive’s position,
authority, duties or responsibilities), in each case, as President and Chief
Executive Officer, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive, it being
understood that it shall constitute a diminution in Executive’s position within
the meaning of this provision if Executive is, following a transaction in which
the Company is a participant, no longer the chief executive officer of a
publicly traded company;

 

4



--------------------------------------------------------------------------------



 



(ii) the Company shall (A) reduce the Base Salary or annual maximum bonus
opportunity of Executive or (B) reduce (other than pursuant to a uniform
reduction applicable to all similarly situated executives of the Company)
Executive’s benefits and perquisites;
(iii) the Company shall require Executive to relocate Executive’s principal
business office to any location more than 30 miles from its location on the
Effective Date except that a relocation of the Executive’s principal business
office to the Chicago business district shall not constitute Good Reason;
(iv) the Company’s failure or refusal to comply with any provision of this
Agreement;
(v) the Company (1) is a debtor in any bankruptcy case in which an order for
relief is entered under any chapter of the federal Bankruptcy Code; (2) is
adjudicated a bankrupt under any bankruptcy, insolvency, or reorganization law;
(3) has a receiver of all or a substantial portion of its assets or property
appointed; or (4) makes an assignment for the benefit of creditors; or
(vi) the failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 12(c).
Notwithstanding anything in this Agreement to the contrary, a termination by
Executive for any reason during the 30-day period immediately following the
one-year anniversary of a Change of Control shall be deemed to be a termination
with Good Reason for all purposes of this Agreement.
(d) For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any one of the following events:
(i) An acquisition of any voting or other securities by any “Person” (having the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (“1934 Act”) and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d)), such that immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
under the 1934 Act) of 20% or more of either (i) any class of then-outstanding
equity securities of the Company (“Outstanding Shares”) or (ii) the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors (“Voting Securities”); provided,
however, that in determining whether a Change of Control has occurred,
Outstanding Shares or Voting Securities which are acquired in an acquisition by
(i) the Company or any of its subsidiaries or, (ii) an employee benefit plan (or
a trust forming a part thereof) maintained by the Company or any of its
subsidiaries shall not constitute an acquisition which would cause a Change of
Control;

 

5



--------------------------------------------------------------------------------



 



(ii) The individuals who, as of the Effective Date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute over 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of over 50%
of the Incumbent Board, such new director shall, for purposes of this
Section 6(d), be considered as though such person were a member of the Incumbent
Board; provided, further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest;
(iii) Consummation of a merger, consolidation or reorganization involving the
Company, unless each of the following events occurs in connection with such
merger, consolidation or reorganization:
1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, have Beneficial Ownership, directly or
indirectly immediately following such merger, consolidation or reorganization,
of over 50% of the then outstanding shares of common stock and the combined
voting power of all voting securities of the corporation resulting from such
merger or consolidation or reorganization (the “Surviving Company”) in
substantially the same proportion as their Beneficial Ownership of the
Outstanding Shares and Voting Securities immediately before such merger,
consolidation or reorganization;
2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute over 50% of the members of the board of directors of
the Surviving Company; and
3) no Person (other than the Company, any of its subsidiaries, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of 20% or more of the
then Outstanding Shares or Voting Securities) has Beneficial Ownership of 20% or
more of the then Outstand Shares of the Surviving Company or combined voting
power of the Surviving Company’s then outstanding voting securities;
(iv) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company, or the occurrence of the same.
(v) Approval by the Company’s stockholder of an agreement for the assignment,
sale, conveyance, transfer, lease or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
subsidiary of the Company), or the occurrence of the same.

 

6



--------------------------------------------------------------------------------



 



(vi) The occurrence of any transaction which is reasonably likely to result in
the Company not continuing to be a real estate investment trust as defined under
section 856 of the Code (for example, such as because the Company will not have
sufficient qualifying income or assets).
(vii) Any other event that the Board shall determine constitutes an effective
Change of Control or Company.
(viii) Notwithstanding the foregoing, a Change of Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the Outstanding Shares or Voting
Securities as a result of the acquisition of Outstanding Shares or Voting
Securities by the Company which, by reducing the number of Outstanding Shares or
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person; provided that if a Change of Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Shares or Voting Securities by the Company, the Subject Person
becomes the Beneficial Owner of any additional Outstanding Shares or Voting
Securities which increases the percentage of the then Outstanding Shares or
Voting Securities Owned by the Subject Person, then a Change of Control shall
occur.
(e) NOTICE OF TERMINATION. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by a Notice of Termination
given in accordance with this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) specifies the intended termination date (which date, in the case of a
termination for Good Reason, shall be not more than thirty days after the giving
of such notice). The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.
(f) DATE OF TERMINATION. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, or Executive resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Executive notified Executive or the
Company, respectively, of such termination and (iii) if Executive’s employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

 

7



--------------------------------------------------------------------------------



 



7. OBLIGATIONS OF THE COMPANY UPON TERMINATION. Following any termination of
Executive’s employment hereunder for any reason whatsoever, the Company shall
pay Executive her Base Salary through the Date of Termination, all amounts
earned by Executive through the Date of Termination (including accrued vacation
and bonus and expenses incurred but not yet reimbursed), and all amounts owed to
Executive pursuant to the terms and conditions of the benefit plans, programs
and arrangements of the Company at the time such payments are due. In addition,
Executive shall be entitled to the following additional payments and benefits.
(a) DEATH OR DISABILITY. If, during the Employment Term, Executive’s employment
shall terminate by reason of Executive’s death or Disability, the Company shall
pay to Executive (or her designated beneficiary or estate, as the case may be)
the prorated portion of any Target Bonus (as defined in Section 7(d)) Executive
would have received for the year of termination of employment. Such amount shall
be paid within 30 days of the date when such amounts would otherwise have been
payable to the Executive if Executive’s employment had not terminated. In
addition, if during the Employment Term, Executive’s employment shall terminate
by reason of Executive’s Disability, the Company shall provide the benefits set
forth in Section 7(b)(2).
(b) GOOD REASON; OTHER THAN FOR CAUSE. Subject to Executive’s execution and
delivery of the Release, if the Company shall terminate Executive’s employment
other than for Cause (but not for Disability) or the Executive shall terminate
her employment for Good Reason:
(1) The Company shall pay Executive on the Executive’s Date of Termination an
amount equal to the sum of (i) the prorated portion of the Target Bonus for
Executive for the year in which the Date of Termination occurs, plus (ii) an
amount equal to three (3) times the sum of the Executive’s Base Salary and
Target Bonus as of the Date of Termination.
(2) For a period of two (2) years following the Date of Termination, the
Executive shall be treated as if she had continued to be an Executive for all
purposes under the Company’s Health Insurance Plan and Dental Insurance Plan; or
if the Company has not yet established its own Health Insurance Plan and/or
Dental Plan or the Executive is prohibited from participating in such plan, the
Company shall, at its sole cost and expense, provide health and dental insurance
coverage for Executive which is equivalent to the coverage provided to Executive
as of the Date of Termination. Such benefits shall not have any waiting period
for coverage and shall provide coverage for any pre-existing condition.
Following this continuation period, the Executive shall be entitled to receive
continuation coverage under Part 6 of Title I of ERISA treating the end of this
period as a termination of the Executive’s employment if allowed by law.
(3) For a period of two (2) years following the Date of Termination, Company
shall maintain in force, at its expense, all life insurance being provided or
required to be provided to the Executive by the Company as of the Date of
Termination and shall thereafter enable Executive to assume such life insurance
at the Executive’s expense.

 

8



--------------------------------------------------------------------------------



 



(4) For a period of two (2) years following the Executive’s Date of Termination,
the Company shall provide short-term and long-term disability insurance benefits
to Executive equivalent to the coverage that the Executive would have had she
remained employed under the disability insurance plans applicable to Executive
on the Date of Termination. Should Executive become disabled during such period,
Executive shall be entitled to receive such benefits, and for such duration, as
the applicable plan provides.
(5) To the extent not already vested pursuant to the terms of such plan, the
Executive’s interests under any retirement, savings, deferred compensation,
profit sharing or similar arrangement of the Company shall be automatically
fully (i.e., 100%) vested, without regard to otherwise applicable percentages
for the vesting of employer contributions based upon the Executive’s years of
service with the Company.
(6) The Company shall adopt such employee benefit plans or amendments to its
employee benefit plans, if any, as are necessary to effectuate the provisions of
this Agreement.
(7) Executive shall become vested in all restricted stock awards, stock options
and other performance related compensation, including any performance cash plan
awards or awards under a successor or replacement plan, on the basis of the
maximum payout for any open performance cycles.
(8) The Company shall provide Executive with executive office space and an
executive secretary (both the office space and secretary shall be of a quality
comparable to that the Executive had during the Employment Term) in a city or
other locale chosen by Executive for a period of one year after the termination
of Executive’s employment with an aggregate cost not to exceed $50,000.
(c) DEATH AFTER TERMINATION. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Executive’s estate.
(d) TARGET BONUS. For the purposes of all provisions of this Agreement, the term
“Target Bonus” shall mean the greater of (x) the highest actual bonus paid to
Executive pursuant to the Company’s annual incentive plan with respect to any of
the three preceding calendar years and (y) the full amount of the annual bonus
that would be payable to the Executive, assuming all performance criteria (at
the maximum level) on which such bonus is based were deemed to be satisfied, in
respect of services for the calendar year in which the date in question occurs.

 

9



--------------------------------------------------------------------------------



 



8. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. If Executive becomes entitled to
any payments or benefits whether pursuant to the terms of or by reason of this
Agreement or any other plan, arrangement, agreement, policy or program
(including without limitation any restricted stock, stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on the vesting or exercisability of any of the foregoing) with the
Company, any successor to the Company or to all or a part of the business or
assets of the Company (whether direct or indirect, by purchase, merger,
consolidation, spin off, or otherwise and regardless of whether such payment is
made by or on behalf of the Company or such successor) or any person whose
actions result in a change of control or any person affiliated with the Company
or such persons (in the aggregate, “Payments” or singularly, “Payment”), which
Payments are reasonably determined by the Executive to be subject to the tax
imposed by Section 4999 or any successor provision of the Code or any similar
state or local tax, or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall pay Executive an additional amount (“Gross-Up Payment”) such that
the net amount retained by Executive, after deduction or payment of (i) any
Excise Tax on Payments, (ii) any federal, state and local income tax and Excise
Tax upon the payment provided for by this Section, and (iii) any additional
interest and penalties imposed because the Excise Tax is not paid when due,
shall be equal to the full amount of the Payments. The Gross-Up Payment shall be
paid to the Executive within ten (10) days of the Company’s receipt of written
notice from the Executive that the Excise Tax has been paid, is or was payable
or will be payable at any time in the future.
9. TAX PAYMENT. For purposes of determining the amount of payments pursuant to
Sections 5(a), 5(f), 5(g), 8, 10 and 16 and elsewhere in this Agreement, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the payment is to
be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of the Executive’s residence or the
Executive’s place of business, whichever is higher, on the date the payment is
to be made. Without limitation on any other provision of this Agreement, all
such payments involving the calculation of taxes shall be made no later than two
(2) days after the receipt by the Company of written advice from a professional
tax advisor selected by the Executive that taxes are payable. The expense
incurred in obtaining such advice shall be paid by the Company. Without
limitation on any other provisions of this Agreement, the Company shall
indemnify Executive for all taxes with respect to the amounts for which payments
described in the first sentence of this Section are required to be made pursuant
to this Agreement and all other costs including interest and penalties with
respect to the payment of such taxes. To the extent any of the payments pursuant
to this Section are treated as taxable to the Executive, the Company shall pay
Executive an additional amount such that the net amount retained by the
Executive after deduction or payment of all federal, state, local and other
taxes with respect to amounts pursuant to this Section shall be equal to the
full amount of the payments required by this Section.
10. DISPUTES. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Chicago, Illinois, in accordance with the Labor Arbitration rules and procedures
of the American Arbitration Association, and judgment upon the award may be
entered in any court having jurisdiction thereof. The Company shall pay all
costs of the arbitration and all reasonable attorneys’ and accountants’ fees of
the Executive in connection therewith, including any litigation to enforce any
arbitration award. To the extent any of the payments within this Section are
treated as taxable to the Executive, the Company shall pay Executive an
additional amount such that the net amount retained by Executive after deduction
or payment of all federal, state, local and other taxes with respect to amounts
under this Section shall be equal to the full amount of the payments required by
this Section.

 

10



--------------------------------------------------------------------------------



 



11. RESTRICTIVE COVENANTS.
(a) CONFIDENTIALITY.
(i) The Executive acknowledges that in the course of the Executive’s employment
with the Company the Executive has and will become familiar with trade secrets
and other confidential information concerning the Company and its subsidiaries
and that the Executive’s services will be of special, unique and extraordinary
value to the Company and its subsidiaries.
(ii) Executive acknowledges that it is the policy of the Company and its
subsidiaries to maintain as secret and confidential all valuable and unique
information and techniques acquired, developed or used by the Company and its
subsidiaries relating to their business, operations, actual or potential
products, strategies, potential liabilities, employees, tenants, proposed or
perspective tenants and customers, business partners and customers, (including
without limitation information protected by the Company’s attorney/client, work
product, or tax advisor/audit privileges; tax matters and information; financial
analysis models; the Company’s strategic plans; negotiations with third parties;
methods, policies, processes, formulas, techniques, know-how and other
knowledge; trade practices, trade secrets, or financial matters; lists of
customers or customers’ purchases; lists of suppliers, manufacturers,
representatives, or other distributors; lists of and information about tenants;
requirements for systems, programs, machines, or their equipment; information
regarding the Company’s bank accounts, credit agreement or financial projections
information; information regarding the Company’s directors or officers or their
personal affairs) which gives the Company and its subsidiaries a competitive
advantage in the businesses in which the Company and its subsidiaries are
engaged (“Confidential Information”). “Confidential Information” shall not
include information that (A) is or becomes generally available to the public
other than as a result of a disclosure by Executive in violation of this
Agreement, (B) was available to Executive on a non-confidential basis prior to
the date hereof, or (C) is compelled to be disclosed by a court or governmental
agency, provided that prior written notice is given to the Company and Executive
cooperates with the Company in any efforts by the Company to limit the scope of
such obligation and/or to obtain confidential treatment of any material
disclosed pursuant to such obligation. Executive recognizes that all such
Confidential Information is the sole and exclusive property of the Company and
its subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its subsidiaries. Executive shall not disclose,
directly or indirectly, any Confidential Information obtained during her
employment with the Company, and will take all necessary precautions to prevent
disclosure, to any unauthorized individual or entity inside or outside the
Company, and will not use the Confidential Information or permit its use for the
benefit of Executive or other third party other than the Company. These
obligations shall continue for so long as the Confidential Information remains
Confidential Information.

 

11



--------------------------------------------------------------------------------



 



(b) NONCOMPETITION, NONSOLICITATION, NONINTERFERENCE. Executive shall not during
the Employment Term, and during the one-year period after the termination of
Executive’s employment with the Company for any reason (the “Restricted
Period”), either directly or indirectly (through another business or person)
engage in or facilitate any of the following activities anywhere in the United
States:
(i) soliciting to hire, recruit or employ any person who is, or during the
six-month period preceding such activity was, employed by the Company or any
subsidiary, or causing or attempting to cause any third party to do any of the
foregoing;
(ii) performing services as an employee, director, officer, consultant,
independent contractor or advisor; or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to any Prohibited Entity or performing services as an
employee, director, officer, consultant, independent contractor or advisor to
any other company, entity or person if those services relate directly to a
business or businesses that directly and materially compete with the Company
anywhere in the United States. Nothing in this Section (ii) shall, however,
restrict Executive from (A) making an investment in and owning up to one-percent
(1%) of the common stock of any company whose stock is listed on a national
exchange, provided that such investment does not give Executive the right or
ability to control or influence the policy decisions of any direct competitor,
or (B) except as provided in Section 11(c) below, performing services as an
employee, director, officer, consultant, independent contractor or advisor in an
operating company which provides healthcare services or goods other than leasing
or financing of real property (for example, a hospital or a nursing facility).
For purposes of this Agreement, a Prohibited Entity is any company, entity or
person that derives more than 20% of its consolidated gross revenues from a
business or businesses that directly and materially compete with the Company.
(c) OTHER PROHIBITED ACTIVITIES. Executive acknowledges that her position at the
Company provides her with access to highly sensitive information concerning the
Company’s principal lessee and its affiliates and leases to such lessee and its
affiliates which are critical to the Company’s ability to effectively function
and to the properties to be purchased by the Company, and that if Executive were
to provide services for such principal lessee and/or its affiliates such
services would cause irreparable damages to the Company. Executive shall not
during the Employment Term and the Restricted Period, either directly or
indirectly (through another business or person) engage in or facilitate any of
the following activities anywhere in the United States or in any location
outside the United States where the Company conducts or plans to conduct
business: performing services as an employee, director, officer, consultant,
independent contractor or advisor; or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to Kindred Healthcare, Inc. or any of its parent,
sister, subsidiary or affiliated entities in any manner, including without
limitation as an owner, principal, partner, officer, director, stockholder,
employee, consultant, contractor, agent, broker, representative or otherwise
(unless Executive becomes a stockholder in Kindred Healthcare as part of a
restructuring of Kindred Healthcare where the Company’s stockholders receive
Kindred Healthcare stock), provided, however that subsection (c) shall not
preclude Executive from owning any equity or debt interest in Kindred Healthcare
to which she became entitled by reason of her previous employment by Kindred
Healthcare.

 

12



--------------------------------------------------------------------------------



 



(d) NON-DISPARAGEMENT.
(i) Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company and/or any
of its affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful,
unethical or improper conduct, whether relating to Executive’s employment (or
termination thereof), the business or operations of the Company, or otherwise;
or (B) disparages, impugns or in any way reflects adversely upon the business,
good will, products, business opportunities, competency, character, behavior or
reputation of the Company and/or any of its affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns.
(ii) The Company agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that Executive engaged in
any wrongful, unlawful, unethical or improper conduct, whether relating to
Executive’s employment (or termination thereof), the business or operations of
the Company, or otherwise; or (B) disparages, impugns or in any way reflects
adversely upon the business, business opportunities, competency, character,
behavior or reputation of Executive.
(iii) Nothing herein shall be deemed to preclude Executive or the Company from
providing truthful testimony or information pursuant to subpoena, court or other
similar legal process.
(e) NEW EMPLOYER. Executive shall provide the terms and conditions of this
Section 11 to any prospective new employer or new employer and shall permit the
Company to contact any such company, entity or individual to confirm Executive’s
compliance with this Section 11 and shall provide the Company with such
information as it requests to allow such inquiry.
(f) REASONABLENESS OF RESTRICTIVE COVENANTS.
(i) Executive acknowledges that the covenants contained in this Section 11 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.
(ii) The Company has, and the Executive has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. Executive acknowledges that her observance of
the covenants contained herein will not deprive Executive of the ability to earn
a livelihood or to support her dependents.

 

13



--------------------------------------------------------------------------------



 



(g) RIGHT TO INJUNCTION. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 11, Executive and the Company agree that it
would be impossible to measure solely in money the damages which the Company
would suffer if Executive were to breach any of her obligations hereunder.
Executive acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, Executive agrees that if she
breaches any of the provisions of Section 11, the Company shall be entitled, in
addition to any other remedies to which the Company may be entitled under this
Agreement or otherwise, to an injunction to be issued by a court of competent
jurisdiction, to restrain any breach, or threatened breach, of any provision of
Section 11, and Executive hereby waives any right to assert any claim or defense
that the Company has an adequate remedy at law for any such breach.
(h) ASSISTANCE. During the one-year period following a termination of
Executive’s employment with the Company, Executive shall from time to time
provide the Company with such reasonable assistance and cooperation as the
Company may reasonably from time to time request in connection with any
financial and business issues, investigation, claim, dispute, judicial,
legislative, administrative or arbitral proceeding, or litigation arising out of
matters within the knowledge of Executive and related to her position as an
employee of the Company at the times and on the terms agreed to in good faith by
Executive and the Company.
12. SUCCESSORS.
(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company or by any merger or
consolidation where the Company is not the surviving corporation, or upon any
transfer of all or substantially all of the Company’s stock or assets. In the
event of such merger, consolidation or transfer, the provisions of this
Agreement shall be binding upon and shall inure to the benefit of the surviving
corporation or corporation to which such stock or assets of the Company shall be
transferred.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly, absolutely
and unconditionally and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as herein before defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

14



--------------------------------------------------------------------------------



 



13. OTHER SEVERANCE BENEFITS. Executive hereby agrees that in consideration for
and subject to the receipt of the payments to be received under this Agreement,
Executive waives any and all rights to any payments or benefits under any other
plans, programs, contracts or arrangements of the Company or their respective
affiliates that provide for severance payments or benefits upon a termination of
employment, except as provided in this Agreement.
14. PRESS RELEASE. The Company shall not issue or permit to be issued any press
release or other public announcement regarding the Executive or the terms of
Executive’s employment (including related to any termination of Executive’s
employment for any reason) without Executive’s prior approval, which shall not
be unreasonably withheld.
15. INDEMNIFICATION AND INSURANCE. Beginning on the Effective Date and
continuing thereafter, including after the termination of Executive’s employment
hereunder, the Company shall indemnify, defend and hold the Executive harmless
from and against any and all Expenses, liabilities, damages, costs, judgments,
penalties, fines and amounts paid in settlement, incurred by Executive in
connection with any Proceeding involving her by reason of her being or having
been an officer, director, employee or agent of the Company (or any affiliate of
the Company) to the fullest extent permitted by law, whether or not Executive
is, or is threatened to be made, a party to any threatened, pending, or
completed Proceeding, and whether or not Executive is successful in such
Proceeding. In addition, upon receipt from Executive of (i) a written request
for an advancement of Expenses which Executive reasonably believes will be
subject to indemnification hereunder and (ii) a written undertaking by Executive
to repay any such amounts if it shall ultimately be determined that she is not
entitled to indemnification under this Agreement or otherwise, the Company shall
advance such Expenses to Executive or pay such Expenses for Executive, all in
advance of the final disposition of any such matter. The provisions of the
preceding two sentences shall survive the termination of Executive’s employment
hereunder for any reason whatsoever and the termination of this Agreement. The
rights of indemnification and to receive advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Executive may at any time be entitled under applicable law, the Certificate of
Incorporation, the By-Laws of the Company, any other agreement, a vote of
stockholders or a resolution of the Board, or otherwise. For purposes hereof,
“Expenses” shall include all reasonable fees and expenses including, without
limitation, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and disbursements and expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding; and “Proceeding” shall
include (without limitation) any and all proceedings, including, without
limitation, actions, suits, arbitrations, alternative dispute resolution
mechanisms, investigations, administrative hearings and other proceedings,
whether civil, criminal, administrative or investigative, and whether or not by
or in the right of the Company. Beginning on the Effective Date and continuing
thereafter, including after the termination of Executive’s employment hereunder,
Executive shall have coverage under a director’s and officer’s liability
insurance policy in amounts no less than, and on terms no less favorable than
those, as provided to officers of the Company as of the Effective Date and in
amounts no less than, and on terms no less favorable than those, as provided to
the other members of the Board and senior executive officers of the Company from
time to time.

 

15



--------------------------------------------------------------------------------



 



16. ATTORNEY FEES. The Company will pay, or reimburse Executive for, at
Executive’s discretion, all attorneys fees, costs and expenses incurred by
Executive in connection with the negotiation, execution and delivery of this
Agreement. All reasonable costs and expenses (including fees and disbursements
of counsel) incurred by Executive in seeking to interpret this Agreement or
enforce rights pursuant to this Agreement shall be paid on behalf of or
reimbursed to Executive promptly by the Company, whether or not Executive is
successful in asserting such rights; provided, however, that no reimbursement
shall be made of such expenses relating to any unsuccessful assertion of rights
if and to the extent that Executive’s assertion of such rights was in bad faith.
To the extent any of the payments within this Section are treated as taxable to
the Executive, the Company shall pay Executive an additional amount such that
the net amount retained by Executive after deduction or payment of all federal,
state, local and other taxes with respect to amounts under this subsection shall
be equal to the full amount of the payments required by this Section.
17. WITHHOLDING. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.
18. NO MITIGATION. Executive shall have no duty to mitigate her damages by
seeking other employment or taking other action by way of mitigation of the
amounts payable to the Executive under this Agreement and the payments required
hereunder shall not be reduced or offset by any amounts, including compensation
from other employment. Further, the Company’s obligations to make any payments
hereunder shall not be subject to or affected by any set off, counterclaims or
defenses which the Company may have against Executive or others.
19. NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given and effective
when delivered by personal or overnight couriers, or registered mail, in each
case with confirmation of receipt, prepaid and addressed as follows:
If to Executive:
Debra A. Cafaro
166 Sheridan Road
Winnetka, Illinois 60093
With a copy to:
Wachtell, Lipton, Rosen & Katz
51 W. 52nd Street
New York, New York 10019
Attention: Adam D. Chinn
If to Company:
Ventas, Inc.
10350 Ormsby Park Place
Suite 300
Louisville, Kentucky 40223
Attn: General Counsel
Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.

 

16



--------------------------------------------------------------------------------



 



20. WAIVER OF BREACH AND SEVERABILITY. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, which other provision shall
remain in full force and effect. In the event any provision of this Agreement is
found to be invalid or unenforceable, it may be severed from the Agreement and
the remaining provisions of the Agreement, including all make- whole provisions
of this Agreement, shall continue to be binding and effective.
21. ENTIRE AGREEMENT; AMENDMENT. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements (including the Existing Employment Agreement), promises,
covenants, arrangements, communications, representations and warranties between
them, whether written or oral, with respect to the subject matter hereof;
provided, however, notwithstanding anything to the contrary found herein
(including this Section 21), Section 6 of the Existing Employment Agreement
shall not be modified in any way and the loans granted and outstanding as of the
Effective Date pursuant to such Section 6 shall continue to represent the
Executive’s obligations to the Company. The penultimate sentence of Section 5(c)
of the Existing Agreement shall also remain in full force and effect. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Executive
and such officer of the Company specifically designated by the Board.
22. COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. All payments
pursuant to this Agreement shall be subject to the provisions of this
Section 22. If Executive is a “Specified Employee” of the Company for purposes
of Internal Revenue Code Section 409A (“Code Section 409A”) at the time of a
payment event set forth in this Agreement, then no severance or other payments
pursuant to this Agreement shall be made to Executive by the Company until the
amount of time has passed that is necessary to avoid incurring excise taxes
under Code Section 409A. Should this Section 22 result in a delay of payments to
Executive, on the first day any such payments may be made without incurring a
penalty pursuant to Code Section 409A (the “409A Payment Date”), the Company
shall begin to make such payments as provided for in this Agreement, provided
that any amounts that would have been payable earlier but for the application of
this Section 22, shall be paid in lump-sum on the 409A Payment Date along with
accrued interest at the rate of interest published in the Wall Street Journal as
the “prime rate” (or equivalent) on the date that payments to Executive should
have been made under this Agreement. For purposes of this provision, the term
Specified Employee shall have the meaning set forth in Section 409A(2)(B)(i) of
the Internal Revenue Code of 1986, as amended or any successor provision and the
treasury regulations and rulings issued thereunder. If any compensation or
benefits provided by this Agreement may result in the application of Code
Section 409A, the Company shall, in consultation with the Executive, modify the
Agreement in the least restrictive manner necessary in order to exclude such
compensation from the definition of “deferred compensation” within the meaning
of such Code Section 409A or in order to comply with the provisions of Code
Section 409A of the Code and without any diminution in the value of the payments
or benefits to the Executive.

 

17



--------------------------------------------------------------------------------



 



23. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.
24. HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.
25. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  VENTAS, INC.
 
           
 
  By:   /s/ Ronald G. Geary    
 
           
 
      Ronald G. Geary, Director    
 
           
 
      /s/ Debra A. Cafaro    
 
           
 
      Executive    

 

18



--------------------------------------------------------------------------------



 



Exhibit A
VENTAS, INC.
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into as of the
28th day of December, 2006 (“Effective Date”), by and between VENTAS, INC., a
Delaware corporation (“Company”), and Debra A. Cafaro, an employee of the
Company (“Employee”).
RECITALS:
A. Company has adopted the 2000 Incentive Compensation Plan, as amended
(“Plan”), to promote the interests of Company, its subsidiaries (hereinafter the
term “Company” includes, where appropriate, all of Company’s subsidiaries, as
that term is defined in Section 424(f) of the Internal Revenue Code of 1986, as
amended (“Code”)) and its stockholders by encouraging selected employees of
Company, such as Employee, to invest in Company’s shares of Common Stock, having
a par value of $.25 per share (“Common Stock”).
B. Company believes that such investment should increase the personal interest
and special efforts of Employee in providing for the continued success and
progress of Company and should enhance the efforts of Company to attract and
retain competent key employees.
AGREEMENT:
NOW, THEREFORE, the parties agree as follows:
1. Issuance of Common Stock. The Company shall cause to be issued to Employee
179,813 shares of Common Stock (the “Shares”). The certificates representing the
Shares, together with a stock power duly endorsed in blank by Employee, shall be
deposited with the Company to be held by it until the restrictions imposed upon
the Shares by this Agreement have expired.
2. Vesting of Shares. If Employee has not forfeited any of the Shares, the
restriction on the Transfer (as defined herein) of the Shares shall expire with
respect to one-fifth (20%) of the Shares on each of the first five annual
anniversaries of the Effective Date. Upon expiration of the restriction against
Transfer of any of the Shares pursuant to this Section 2, the Shares shall vest.
Notwithstanding the foregoing, in the event of (A) a Change of Control, (B) the
death or Disability of Employee or (C) termination of Employee’s employment by
the Company without Cause or by Employee with Good Reason (as each of such terms
in this Paragraph 2 are defined in Employee’s Amended and Restated Employment
Agreement, dated as of the date hereof (“Employment Agreement”), the Shares
shall automatically vest and all restrictions on the Shares shall lapse.
3. Forfeiture of Shares. If Employee ceases to be an Employee for any reason
other than death or Disability or termination by the Company without Cause or by
Employee with Good Reason (as such terms are defined in Employee’s Employment
Agreement), all of the Shares which have not vested in accordance with Section 2
of this Agreement shall be forfeited and reconveyed to the Company by Employee
without additional consideration and Employee shall have no further rights with
respect thereto.

 

 



--------------------------------------------------------------------------------



 



4. Restriction on Transfer of Shares. Employee shall not Transfer any of the
Shares owned by Employee until such restriction on the Transfer of the Shares is
removed pursuant to this Agreement. For the purposes of this Agreement, the term
“Transfer” shall mean any sale, exchange, assignment, gift, encumbrance, lien,
transfer by bankruptcy or judicial order, transfers by operation of law and all
other types of transfers and dispositions, whether direct or indirect, voluntary
or involuntary.
5. Rights as Stockholder. Unless the Shares are forfeited, Employee shall be
considered a stockholder of the Company with respect to all such Shares that
have not been forfeited and shall have all rights appurtenant thereto, including
the right to vote or consent to all matters that may be presented to the
stockholders and to receive all dividends and other distributions paid on such
Shares. If any dividends or distributions are paid in Common Stock, such Common
Stock shall be subject to the same restrictions as the Shares with respect to
which it was paid.
6. Restrictive Legend. Each certificate representing the Shares may bear the
following legend:
The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Ventas, Inc. 2000 Incentive
Compensation Plan, and in the related Restricted Stock Agreement. A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Ventas, Inc.
When the Shares have become vested, Employee shall have the right to have the
preceding legend removed from the certificate representing such vested Shares.
7. Agreement Does Not Grant Employment Rights. The granting of Shares shall not
be construed as granting to Employee any right to employment by the Company. The
right of the Company to terminate Employee’s employment at any time, whether by
dismissal, discharge, retirement or otherwise, is specifically reserved.
8. Miscellaneous.
(a) Incorporation of Plan. This Agreement is and shall be, in all respects,
subject to the terms and conditions of the Plan, a copy of which Employee
acknowledges receiving prior to the execution hereof and the terms of which are
incorporated by reference.
(b) Captions. The captions and section headings used herein are for convenience
only, shall not be deemed a part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.
(c) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.

 

A-2



--------------------------------------------------------------------------------



 



(d) Section 83(b) Election Under the Code. If Employee timely elects, under
Section 83(b) of the Code, to include the fair market value of the Shares on the
date hereof in such Employee’s gross income for the current taxable year,
Employee agrees to give prompt written notice of such election to the Company.
Employee hereby acknowledges that the Company will be obligated to withhold
income taxes for the income includable in Employee’s income and hereby agrees to
make whatever arrangements are necessary to enable the Company to withhold as
required by law.
(e) Defined Terms. All capitalized terms not defined herein shall have the same
meanings as set forth in the Plan unless a different meaning is plainly required
by the context.
IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

                      VENTAS, INC.    
 
               
 
  By:                          
 
               
 
      Title:        
 
               
 
                              DEBRA A. CAFARO

 

A-3



--------------------------------------------------------------------------------



 



Exhibit B
General Release
This agreement, release and waiver (the “Agreement”), made as of the           
day of                     ,                           (the “Effective Date”),
is made by and between Ventas, Inc. (together with all successors thereto,
“Company”) and Debra A. Cafaro (“Executive”).
WHEREAS, the Executive and the Company have entered into an Amended and Restated
Employment Agreement dated the            day of December, 2006 (“Employment
Agreement”);
NOW THEREFORE, in consideration for receiving benefits and severance under the
Employment Agreement and in consideration of the representations, covenants and
promises set forth in this Agreement, the parties agree as follows:

1.  
Release. Except with respect to the Company’s obligations under the Employment
Agreement, the Executive, and Executive’s heirs, executors, assigns, agents,
legal representatives, and personal representatives, hereby releases, acquits
and forever discharges the Company, its agents, subsidiaries, affiliates, and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to the day prior to execution of this Agreement,
including but not limited to any and all such claims and demands directly or
indirectly arising out of or in any way connected with the Executive’s
employment with the Company; the Executive’s termination of employment with the
Company; claims or demands related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, sabbatical benefits, severance benefits, or
any other form of compensation or equity; claims pursuant to any federal, state,
local law, statute, ordinance or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended; the federal Americans with Disabilities
Act of 1990; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; harassment; emotional distress; or breach of the implied covenant of
good faith and fair dealing. This Release does not apply to the payment of any
benefits to which the Executive may be entitled under a Company sponsored tax
qualified retirement or savings plan, nor to any rights of the Executive to
indemnification under the Articles of Incorporation or by-laws of the Company or
other agreement between Executive and the Company, nor to any rights of the
Executive under any directors’ and officers’ liability insurance policy
maintained by the Company.
  2.  
No Inducement. Executive agrees that no promise or inducement to enter into this
Agreement has been offered or made except as set forth in this Agreement, that
the Executive is entering into this Agreement without any threat or coercion and
without reliance or any statement or representation made on behalf of the
Company or by any person employed by or representing the Company, except for the
written provisions and promises contained in this Agreement.

 

 



--------------------------------------------------------------------------------



 



3.  
Damages. The parties agree that damages incurred as a result of a breach of this
Agreement will be difficult to measure. It is, therefore, further agreed that,
in addition to any other remedies, equitable relief will be available in the
case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and severance payments under the Severance Agreement until such claim is
withdrawn by Executive.
  4.  
Advice of Counsel; Time to Consider; Revocation. Executive acknowledges the
following:

  (a)  
Executive has read this Agreement, and understands its legal and binding effect.
Executive is acting voluntarily and of Executive’s own free will in executing
this Agreement.
    (b)  
Executive has been advised to seek and has had the opportunity to seek legal
counsel in connection with this Agreement.
    (c)  
Executive was given at least 21 days to consider the terms of this Agreement
before signing it.

Executive understands that, if Executive signs the Agreement, Executive may
revoke it within seven days after signing it. Executive understands that this
Agreement will not be effective until after the seven-day period has expired;
provided, however, that if Executive shall revoke this Agreement, Executive
shall be obligated to return to the Company all payments made to Executive
pursuant to the Employment Agreement that were contingent upon the execution and
delivery of this Agreement.

5.  
Severability. If all or any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.
  6.  
Amendment. This Agreement shall not be altered, amended, or modified except by
written instrument executed by the Company and the Executive. A waiver of any
portion of this Agreement shall not be deemed a waiver of any other portion of
this Agreement.
  7.  
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
  8.  
Headings. The headings of this Agreement are not part of the provisions hereof
and shall not have any force or effect.

 

B-2



--------------------------------------------------------------------------------



 



9.  
Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the Commonwealth of Kentucky without
regard to its choice of law principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

                      EXECUTIVE
 
                         
 
      DATE:        
 
               
 
                    VENTAS, INC.
 
               
 
  BY:                          
 
      TITLE:        
 
               
 
      DATE:        
 
               

 

B-3